Name: Commission Regulation (EC) No 2162/2003 of 11 December 2003 fixing the definitive aid on certain grain legumes for the marketing year 2003/04
 Type: Regulation
 Subject Matter: agricultural policy;  farming systems;  agricultural structures and production;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R2162Commission Regulation (EC) No 2162/2003 of 11 December 2003 fixing the definitive aid on certain grain legumes for the marketing year 2003/04 Official Journal L 325 , 12/12/2003 P. 0018 - 0018Commission Regulation (EC) No 2162/2003of 11 December 2003fixing the definitive aid on certain grain legumes for the marketing year 2003/04THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumes(1), and in particular Article 6(1) thereof,Whereas:(1) Article 3 of Regulation (EC) No 1577/96 divides the maximum guaranteed area between lentils and chickpeas on the one hand and vetches on the other hand, allowing the unused balance of one maximum guaranteed area to be reallocated to the other maximum guaranteed area before an overrun is determined.(2) The maximum guaranteed area for lentils and chickpeas referred to in Article 3 of Regulation (EC) No 1577/96 was not exceeded in 2003/04, whereas the maximum guaranteed area for vetches, increased by the unused balance of the maximum guaranteed area for lentils and chickpeas, was exceeded by 10,37 % in 2003/04. The aid provided for in Article 2(2) of Regulation (EC) No 1577/96 should therefore be reduced proportionately for vetches for the marketing year in question.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The definitive aid for certain grain legumes for the marketing year 2003/04 shall be EUR 181,00 per hectare for lentils and chickpeas and EUR 163,99 per hectare for vetches.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 206, 16.8.1996, p. 4; Regulation as last amended by Regulation (EC) No 811/2000 (OJ L 100, 20.4.2000, p. 1).